                      Case 3:19-cv-07646-WHA Document 4 Filed 11/20/19 Page 1 of 2


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
           10
                 Attorneys for Respondent DOORDASH, INC.
           11

           12

           13
                                              UNITED STATES DISTRICT COURT
           14
                                           NORTHERN DISTRICT OF CALIFORNIA
           15
                                                      SAN FRANCISCO DIVISION
           16

           17
                 CHRISTINE BOYD, et al.,                          CASE NO. 3:19-cv-07646
           18
                                       Petitioners,               RESPONDENT DOORDASH, INC.’S
           19                                                     NOTICE OF PENDENCY OF OTHER
                       v.                                         ACTION OR PROCEEDING
           20
                 DOORDASH, INC.,                                  [Removal from Superior Court of California,
           21                                                     County of San Francisco, Case No. CPF-19-
                                       Respondent.                516930]
           22

           23                                                     Action Filed: November 19, 2019
           24

           25

           26

           27

           28

Gibson, Dunn &              DEFENDANT DOORDASH, INC.’S NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
Crutcher LLP
                                                        CASE NO. 3:19-CV-07646
                          Case 3:19-cv-07646-WHA Document 4 Filed 11/20/19 Page 2 of 2


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2             PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 3-13, Respondent DoorDash,
            3    Inc. (“DoorDash”) gives notice that the following case is pending at this time: Abernathy v.
            4    DoorDash, Inc., Case No. 3:19-cv-07545-WHA, pending in this Court before the Honorable William
            5    Alsup.
            6             Abernathy involves similar allegations regarding DoorDash’s mutual arbitration agreements
            7    with contractors who use DoorDash’s technology and similar claims under 9 U.S.C § 4, the
            8    California Labor Code, California Business and Professions Code, and the Fair Labor Standards Act
            9    (29 U.S.C. § 203, et seq.).
           10             These two cases should be coordinated in this Court to avoid conflicts, conserve resources,
           11    and promote an efficient determination of the actions. DoorDash will meet and confer with
           12    Plaintiff’s counsel on this issue, and proposes that the parties present their thoughts on this issue in
           13    their joint case management conference statement.
           14

           15    Dated: November 20, 2019                       GIBSON, DUNN & CRUTCHER LLP
           16

           17                                                   By:            /s/ Joshua Lipshutz
                                                                                     Joshua Lipshutz
           18

           19                                                   Attorneys for Defendant DOORDASH, INC.

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                        1
Crutcher LLP
                            DEFENDANT DOORDASH, INC.’S NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
                                                          CASE NO. 3:19-CV-07646
